ON MOTION

ORDER

John E. Jennings moves without opposition for reconsideration of the court’s May 29, 2007, order dismissing the appeal for failure to file an appendix, and moves for leave to file the appendix out of time.
John E. Jennings has now submitted the appendix.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s May 29, 2007 dismissal and the mandate be, and the same hereby are vacated and recalled, and the notice of appeal is reinstated.
(2) The appendix is accepted for filing.